 Case 1:20-cv-03053-RMB-AMD Document 1 Filed 03/19/20 Page 1 of 4 PageID: 1




                 UNITED STATES DISTRICT COURT FOR THE
                        DISTRICT OF NEW JERSEY


JOHN GERICKE, Individually and on         Civil Action No.
behalf of All Individuals similarly
situated,

                    Plaintiffs,

            v.
                                                NOTICE OF REMOVAL
TRUIST D/B/A OR F/K/A BRANCH
BANKING AND TRUST COMPANY
and JOHN DOES 1-10,

                    Defendants.


      PLEASE TAKE NOTICE that pursuant to 28 U.S.C. §§ 1331-1332, Truist

Bank, formerly known as Branch Banking and Trust Company (“BB&T”), as

successor by merger to Susquehanna Bank (collectively “Truist Bank” or

“Defendant”) (improperly named as “Defendant Truist d/b/a or f/k/a Branch

Banking and Trust Company”), by its attorneys, hereby removes this action from

the Superior Court of New Jersey, Law Division, Gloucester County to the United

States District Court for the District of New Jersey. In support of this Notice of

Removal, Defendant states as follows:

      1.    Plaintiff originally commenced this action by filing a Complaint

against Defendant in the Superior Court of New Jersey, Law Division, Gloucester
    Case 1:20-cv-03053-RMB-AMD Document 1 Filed 03/19/20 Page 2 of 4 PageID: 2




County, New Jersey, under docket number GLO-L-000112-20.                   No further

proceedings before the state court have occurred.

        2.    Pursuant to 28 U.S.C. §1446(a), a copy of the Complaint, the only

process, pleading, or order sent but not properly served upon Defendant in this

action, is attached hereto as Exhibit A.1

        3.    Plaintiff attempted to serve the Complaint on Defendant on or about

February 20, 2020 by Sheriff in North Carolina, instead of Corporate Trust

Company, Defendant’s appointed registered agent in New Jersey for service of

process.

        4.    Defendant has received the Complaint and accepted service, through

undersigned counsel on March 19, 2020.

        5.    This Notice of Removal is timely filed, having been filed within thirty

(30) days of the date on which the Defendant accepted service of the Complaint. 28

U.S.C. §1446(b).

        6.    The Superior Court of New Jersey, Law Division, Gloucester County,

is located within the District of New Jersey. Therefore, venue is proper because the

action is being removed to the “district court of the United States for the district and

division embracing the place where such action is pending.” 28 U.S.C. §1441(a).

1
 The Exhibits to the Original Complaint have been redacted to remove personally
identifying information of the Plaintiff, including loan numbers and social security
numbers, in accordance with applicable law. See Fed. R. Civ. P. 5.2

                                            -2-
 Case 1:20-cv-03053-RMB-AMD Document 1 Filed 03/19/20 Page 3 of 4 PageID: 3




          7.    No previous application has been made for the relief requested herein.

          8.    This action is a civil action over which this Court has diversity

jurisdiction under 28 U.S.C. § 1332.

          9.    Defendant Truist Bank is a North Carolina State-Charted Bank.

Defendant’s principal place of business is currently (and was at the time the

Complaint was filed) located is Charlotte, North Carolina.             Truist Bank is,

therefore, a citizen of North Carolina for purposes of 28 U.S.C. § 1332(a)(1) and

(c)(1).

          10.   Plaintiff, by his admission, is a resident of New Jersey residing at 238

Hampshire Drive, Deptford, New Jersey.

          11.   The amount in controversy exceeds $75,000.00. Plaintiff identifies

his damages as (1) either the judgment debt of $199,427.80 or (2) the alleged taxes

of $59,269.46 on that judgment debt, together with additional treble damages,

attorneys’ fees and litigation costs, either of which exceeds the $75,000.00 amount

in controversy requirement of 28 U.S.C. § 1332(a).

          12.   Because this action is a civil action of which this Court has original

jurisdiction under 28 U.S.C. § 1332(a)(1) due to the complete diversity of the

parties that existed at the time the Complaint was filed and continues to exist to

date, and an amount in controversy above the $75,000.00 threshold, this action is

properly removable to this Court by Defendant pursuant to 28 U.S.C. § 1441(b).



                                           -3-
 Case 1:20-cv-03053-RMB-AMD Document 1 Filed 03/19/20 Page 4 of 4 PageID: 4




       13.    Pursuant to 28 U.S.C. §1446(d), written notice of this Notice of

Removal of this action is being immediately filed with the Superior Court of New

Jersey, Gloucester County, Law Division.

       14.    Pursuant to 28 U.S.C. §1446(d), a copy of this Notice of Removal of

this action is being served upon Plaintiff.

       WHEREFORE, Defendant Truist Bank gives notice that this action is

removed from the Superior Court of New Jersey, Gloucester County, Law

Division, to the United States District Court for the District of New Jersey.

                                         REED SMITH LLP

Dated: March 19, 2020                    By: /s/ Diane A. Bettino
                                             Diane A. Bettino

                                         506 Carnegie Center, Suite 300
                                         Princeton, NJ 08540
                                         Telephone: 609-987-0050
                                         Facsimile: 609-951-0824
                                         dbettino@reedsmith.com
                                         Attorneys for Defendant Truist Bank




                                          -4-
